DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 recites “construcing” which is a spelling error and should be “constructing.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps to obtain two values of energy consumption related to a system, the values corresponding to an off state and an on state respectively, after which it uses these obtained values to compute a difference in the energy. The dependent claims recite means of classifying infrastructure in a database according to their energy consumptions and developing a model. The claimed steps are considered a mental process. Regarding claim 1, 5, the steps of obtaining energy measurements, computing differences in energy consumption, and classifying data in a database, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. Claim 9-11 recite hardware and computer elements performing these steps. Nothing in the claims precludes the step from being performed in the mind. For example, the claim can be performed by a person obtaining these energy values from a database, classifying groups of energy consumption sources i.e. radio sites based on similar energy consumption or technical specifications, and calculating a difference in a energy value W_yes and W_no as claimed using simple mathematical techniques that can be performed in the mind. Thus the claim is simply classifying data and performing calculations. In this case, it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claimed invention does not reflect steps disclosed in the specification that facilitate an improvement in the technology and thus recites mere instruction to apply an exception. The claimed invention recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The idea recited in the claimed invention is obtaining energy values and determining a difference, then using information in a database to classify groups of infrastructures with corresponding energy values. There is no detailed recitation of how the solution presented by Applicant in the specification is achieved. This is similar to a case in which subject matter was found ineligible, see MPEP 2106.05(f), “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).” The above example is similar to the claimed invention as the claimed invention teaches accessing energy values and performing a calculation but does not describe how the claimed invention achieves the improvement presented in Applicant’s specification page 3. 
The claimed invention generally links the use of the judicial exception to a particular technology environment. As in MPEP 2106.05(h) “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ The claimed invention measures a difference of two obtained values and classifies data in a database pertaining to these measured values, and the claimed invention links this to determining energy consumption of a network slice. This is similar to examples in which the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception, see, “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).” Similarly, the claimed invention performs a basic data collection and mathematical function of the collected data and it is applied to infrastructures implementing slices, but the claimed invention limits the use of this data collection and analysis to the infrastructures and the network slices as this is merely an incidental or token addition to the claim that does not alter or affect how the steps of calculating the energy differences in different active states of a system and generating a model are performed. Specifying infrastructure slices merely confines the use of the abstract idea to a particular technological environment (networks and network slices) and thus fails to add an inventive concept to the claims.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any element or combination of elements that are not widely known, routine, and conventional. The additional elements recite constructing a database which stores values of energy consumption measurements under various classes, and generating a model for linking clusters of data. Claim 9 and 10 recite network devices and hardware for performing the method. These do not amount to significantly more. The use of a database for holding measured information and generating models at network devices is widely used, routine, and convention, see e.g. US 20030097440 A1, ¶007-9, network devices are known to store data in databases, read this data, characterize the data to determine results. The use of a database for classifying data and generating a model to characterize information is not significantly more than the judicial exception. For these reasons, the claims are found not to be eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the technical features" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim depends on claims 2 and 1, neither of which recites “technical features” thus this term must first be defined as in claim 3. The same rejection is made for claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”, filed by Applicant on IDS 12/22/2020).

Regarding claim 1, 3GPP TR 32.972 teaches: 
A method of evaluating the energy consumption of a service slice deployed, or intended to be deployed, on a given infrastructure of a communications network shared between a plurality of service slices [page 18-19 teaches base stations implementing servers running one or more VNFs across multiple base stations running one or more VNFs considered service slice deployed or to be deployed on infrastructures i.e. base stations in a network, Figure 4.2.3.1.1 showing architecture for virtualized network, see page 19 “virtualized parts of base stations”], the method comprising: 
determining an energy consumption W_no measured on the infrastructure in the absence of the service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are in “idle mode”]; determining an energy consumption Wyes measured on the infrastructure in the presence of  the service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are running the VNFs i.e. network slices, see second bullet under “Energy consumption”]; and obtaining the energy consumption caused by the deployment of the service slice by calculating the difference (W-yes - Wno) [page 19, energy consumption determined by taking energy consumption while running VNFs “minus” energy consumption in idle mode].

Regarding claim 5, 3GPP TR 32.972 teaches: 
A system for evaluating the energy consumption of a service slice deployed, or intended to be deployed, on a given infrastructure of a communications network shared between a plurality of service slices [page 18-19 teaches base stations implementing servers running one or more VNFs across multiple base stations running one or more VNFs considered service slice deployed or to be deployed on infrastructures i.e. base stations in a network, Figure 4.2.3.1.1 showing architecture for virtualized network], the system comprising a processor, the system configured to:
determine an energy consumption W_no measured on the infrastructure in the absence of the service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are in idle mode]; determine an energy consumption Wyes measured on the infrastructure in the presence of  the service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are running the VNFs i.e. network slices, see second bullet under “Energy consumption”]; and obtain the energy consumption caused by the deployment of the service slice by calculating the difference (W-yes - Wno) [page 19, energy consumption determined by taking energy consumption while running VNFs minus energy consumption in idle mode].

Regarding claim 9, 3GPP TR 32.972 teaches:
The system of claim 5, further comprising at least one entity for managing service slices that is hosted in an access network node, in a core network node, or in an operations, administration and maintenance (OAM) center of said communications network [page 18 section 5.1 teaches an additional entity being OAM for managing slices].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”, cited in Applicant’s IDS) in view of Lee (KR 20170029263 A, Examiner citing from translation provided).

Regarding claim 2, 3GPP TR 32.972 teaches:
The method of claim 1, further comprising, prior to determining the energy consumptions W no and W yes, constructing a database indicating a respective measured values [page 23, in which EE Profiles Management is shown to have already been constructed, considered a database as it stores EE, KPI, performance information related information for various entities, wherein page 25-26 the entity may be at VNF level, and information collected across base stations or infrastructures page 20-21]
3GPP TR 32.972  teaches determining the claimed values for energy consumption and specifies at least a form of storage for operational values for infrastructures, wherein the infrastructures i.e. base stations include means for implementing the network slices using server, but does not teach the claimed database storing the W_no and W_yes values however Lee teaches clusters of servers like those disclosed in 3GPP TR 32.972, and collecting and storing values for these various infrastructures, further comprising, prior to determining the energy consumption W_no and W_yes, constructing a data base indicating a respective measured energy consumption for a set of respective infrastructure classes [server profile storage being the claimed database constructed as in Figure 4, element 470 in system 400, see bottom of  page 7-8 of translation where it stores profiles of energy consumed at various infrastructures for various states i.e. at particular loads or active states, manages the profiles of the servers in the server cluster, wherein Examiner considers set of respective infrastructure classes to include a first class of being “idle” and a second class of being an amount of “loaded” as the profiles distinguish idle from loaded energy consumption, each server that contains idle and loaded measurements belonging to each class].
3GPP TR 32.972 teaches a database with energy values but does not teach reading W_no and W_yes based on classes however Lee teaches and wherein: 
in determining the energy consumption W no measured on the infrastructure in the absence of the service slice,  a class C_no to which the infrastructure belongs in the absence of  the service slice is identified, and the energy consumption W_no recorded for the class C_no is read from the database [server profile information may include idle energy-performance information of the corresponding server considered an “idle energy” class as the idle energy recorded for the server means the server is part of the idle energy or C_no class, which is delivered i.e. read out by providing the profile to another service scheduling section for measurement, see translation bottom of page 7 to page 8]; and in determining the energy consumption W yes measured on the infrastructure in the presence of the service slice, a class Cyes to which the infrastructure belongs in the presence of  the service slice is identified, and the energy consumption Wyes recorded for the class Cyes is read from the database  [As described above, the energy-performance information may be information on the relationship between the power consumed when each server in the server cluster processes a specific load and the processing performance of the corresponding load, see translation bottom of page 7 to page 8, thus database includes a class comprising servers at a certain load state considered to mean the server at said loaded state is part of a loaded or C_yes class and there is a corresponding energy, and this value is delivered i.e. read out when provided to service scheduling section].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI ES such that the values are stored and obtained from a database as in Lee. ETSI ES incorporates idle and active energy values to determine consumption of functions on an infrastructure and it would have been obvious to specify using a constructed database to store idle and active energy values as in Lee who teaches this allows for scheduling serves to assign a particular infrastructure to a service based on energy profile as in page 8 “In that way it assigns the suitable server to the service in which the service scheduling section is requested based on the energy - capability information.”

Regarding claim 6, 3GPP TR 32.972 teaches:
The system of claim 5, wherein the system is further configured to: construct a database indicating a respective measured values [page 23, in which EE Profiles Management is shown to have already been constructed, considered a database as it stores EE, KPI, performance information related information for various entities, wherein page 25-26 the entity may be at VNF level, and information collected across base stations or infrastructures page 20-21]
3GPP TR 32.972  teaches determining the claimed values for energy consumption and specifies at least a form of storage for operational values for infrastructures, wherein the infrastructures i.e. base stations include means for implementing the network slices using server, but does not teach the claimed database storing the W_no and W_yes values however Lee teaches clusters of servers like those disclosed in 3GPP TR 32.972, and collecting and storing values for these various infrastructures, further configured to, prior to determining the energy consumption W_no and W_yes, construct a data base indicating a respective measured energy consumption for a set of respective infrastructure classes [server profile storage being the claimed database constructed as in Figure 4, element 470 in system 400, see bottom of  page 7-8 of translation where it stores profiles of energy consumed at various infrastructures for various states i.e. at particular loads or active states, manages the profiles of the servers in the server cluster, wherein Examiner considers set of respective infrastructure classes to include a first class of being “idle” and a second class of being an amount of “loaded” as the profiles distinguish idle from loaded energy consumption].
3GPP TR 32.972 teaches a database with energy values but does not teach reading W_no and W_yes based on classes however Lee teaches:  
identify a class C_no to which said infrastructure belongs in the absence of the service slice, and reading from the database the energy consumption W_no recorded for the class C_no; [server profile information may include idle energy-performance information of the corresponding server considered an “idle energy” class as the idle energy recorded for the server means the server is part of the idle energy or C_no class, which is delivered i.e. read out by providing the profile to another service scheduling section for measurement, see translation bottom of page 7 to page 8]; and identify a class Cyes to which the infrastructure belongs in the presence of the service slice, and reading from the database the energy consumption Wyes recorded for the class Cyes  [As described above, the energy-performance information may be information on the relationship between the power consumed when each server in the server cluster processes a specific load and the processing performance of the corresponding load, see translation bottom of page 7 to page 8, thus database includes a class comprising servers at a certain load state considered to mean the server at said loaded state is part of a loaded or C_yes class and there is a corresponding energy, and this value is delivered i.e. read out when provided to service scheduling section].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI ES such that the values are stored and obtained from a database as in Lee. ETSI ES incorporates idle and active energy values to determine consumption of functions on an infrastructure and it would have been obvious to specify using a constructed database to store idle and active energy values as in Lee who teaches this allows for scheduling serves to assign a particular infrastructure to a service based on energy profile as in page 8 “In that way it assigns the suitable server to the service in which the service scheduling section is requested based on the energy - capability information.”

Claim 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”) in view of Lee (KR 20170029263 A, Examiner citing from translation provided) and Chakraborty et al. (“Chakraborty) (US 20150140955 A1).

Regarding claim 3, 3GPP TR 32.972 and Lee teaches:
The method of claim 2, comprising constructing the database [3GPP TR 32.972 page 23, in which EE Profiles Management is shown to have already been constructed, considered a database as it stores EE, KPI, performance information related information for various entities, wherein page 25-26 the entity may be at VNF level, and information collected across base stations or infrastructures page 20-21].
3GPP TR 32.972 teaches a database and Lee shows various energy level classifications i.e. idle, specific loads, etc. but does not teach classifying the infrastructures however Chakraborty teaches
 determining a certain number of classes by classifying various infrastructures on the basis of selected technical characteristics of these infrastructures [¶0026-28, usage pattern including classes of service offered by  various cell sites considered technical characteristics are determined, used in ¶0026 to classify infrastructures]; and determining, on the basis of measurements, an energy consumption for each of said determined classes  [¶0043, for each class and each cell site in the class, measure usage patterns, classify infrastructures, and then determine an energy consumption i.e. a power reduction therefore a new energy consumption based on the class].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 in view of Lee to specify classifying the infrastructures based on technical specifications as in Chakraborty. 3GPP TR 32.972 in view of Lee broadly teaches classes of infrastructures, i.e. infrastructure energy levels at idle level being a class and infrastructure energy levels at a loaded level being another class, but does not expressly teach classifying based on technical specifications and it would have been obvious to further classify based on the specifications as in Chakraborty in order that adaptive power reduction techniques may be applied that correspond to usage patterns of infrastructures ¶0023-24 and still provide services but at a minimum level ¶0035 and address issues with large amounts of power consumption from infrastructures of various types and services ¶0003-4.

Regarding claim 4, 3GPP TR 32.972 and Lee teaches:
The method of claim 2, wherein constructing the database comprises: measuring an energy consumption for a certain number of infrastructures [Lee pages 7-8 teaches measuring energy consumption for servers of each profile in constructing database see rationale for claim 2].
3GPP TR 32.972 and Lee broadly teaches classes of network sites but not expressly radio site classes that are homogenous however Chakraborty teaches generating radio site classes that are homogeneous in terms of energy consumption [¶0026, various cell sites i.e. radio sites are generated based on similar usage patterns, ¶0028 usage patterns including classes of service, and classes of services are associated with power consumption ¶0034 considered energy consumption]; and developing a model linking the technical features of the infrastructures to their energy consumption, and therefore to a corresponding class [¶0026-28, ¶0034, classes of service being technical features of infrastructures linked to power consumption and part of usage patterns used for linking to a class considered a model, see further ¶0043 class is used to determine power management and threshold for reducing energy consumption].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 in view of Lee to specify classifying the infrastructures based on technical specifications and energy consumption as in Chakraborty. 3GPP TR 32.972 in view of Lee broadly teaches classes of infrastructures, i.e. infrastructure energy levels at idle level being a class and infrastructure energy levels at a loaded level being another class, but does not expressly teach classifying based on technical specifications and it would have been obvious to further classify based on the specifications as in Chakraborty in order that adaptive power reduction techniques may be applied that correspond to usage patterns of infrastructures ¶0023-24 and address issues with large amounts of power consumption from infrastructures of various types and services ¶0003-4.

Regarding claim 7, 3GPP TR 32.972 and Lee teaches:
The system of claim 7, comprising constructing the database [3GPP TR 32.972 page 23, in which EE Profiles Management is shown to have already been constructed, considered a database as it stores EE, KPI, performance information related information for various entities, wherein page 25-26 the entity may be at VNF level, and information collected across base stations or infrastructures page 20-21].
3GPP TR 32.972 teaches a database and Lee shows various energy level classifications i.e. idle, specific loads, etc. but does not teach classifying the infrastructures however Chakraborty teaches
 determine a certain number of classes by classifying various infrastructures on the basis of selected technical characteristics of these infrastructures [¶0026-28, usage pattern including classes of service offered by  various cell sites considered technical characteristics are determined, used in ¶0026 to classify infrastructures]; and determine, on the basis of measurements, an energy consumption for each of said determined classes  [¶0043, for each class and each cell site in the class, measure usage patterns, classify infrastructures, and then determine an energy consumption i.e. a power reduction therefore a new energy consumption based on the class].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 in view of Lee to specify classifying the infrastructures based on technical specifications as in Chakraborty. 3GPP TR 32.972 in view of Lee broadly teaches classes of infrastructures, i.e. infrastructure energy levels at idle level being a class and infrastructure energy levels at a loaded level being another class, but does not expressly teach classifying based on technical specifications and it would have been obvious to further classify based on the specifications as in Chakraborty in order that adaptive power reduction techniques may be applied that correspond to usage patterns of infrastructures ¶0023-24 and still provide services but at a minimum level ¶0035 and address issues with large amounts of power consumption from infrastructures of various types and services ¶0003-4.

Regarding claim 8, 3GPP TR 32.972 and Lee teaches:
The system of claim 6, characterized in that wherein, in order to construct the database, the system is further configured to: measure an energy consumption for a certain number of infrastructures [Lee pages 7-8 teaches measuring energy consumption for servers of each profile in constructing the database see rationale for combination as in claim 6].
3GPP TR 32.972 and Lee broadly teaches classes of network sites but not expressly radio site classes that are homogenous however Chakraborty teaches generate radio site classes that are homogeneous in terms of energy consumption [¶0026, various cell sites i.e. radio sites are generated based on similar usage patterns, ¶0028 usage patterns including classes of service, and classes of services are associated with power consumption ¶0034 considered energy consumption]; and develop a model linking the technical features of the infrastructures to their energy consumption, and therefore to a corresponding class [¶0026-28, ¶0034, classes of service being technical features of infrastructures linked to power consumption and part of usage patterns used for linking to a class considered a model, see further ¶0043 class is used to determine power management and threshold for reducing energy consumption].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 in view of Lee to specify classifying the infrastructures based on technical specifications and energy consumption as in Chakraborty. 3GPP TR 32.972 in view of Lee broadly teaches classes of infrastructures, i.e. infrastructure energy levels at idle level being a class and infrastructure energy levels at a loaded level being another class, but does not expressly teach classifying based on technical specifications and it would have been obvious to further classify based on the specifications as in Chakraborty in order that adaptive power reduction techniques may be applied that correspond to usage patterns of infrastructures ¶0023-24 and address issues with large amounts of power consumption from infrastructures of various types and services ¶0003-4.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”, filed by Applicant on IDS 12/22/2020) in view of Chakraborty et al. (“Chakraborty) (US 20150140955 A1).

Regarding claim 10, 3GPP TR 32.972 teaches performing the method of claim 1 but does not expressly teach non-transitory medium with instruction to perform the method however Chakraborty teaches A non-transitory, computer readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1 [¶0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 to specify the non-transitory media with instructions for performing the method as in Chakraborty who teaches a similar method of classifying infrastructures and determining power consumption information using the hardware to implement the method as this is an obvious combination of prior art techniques according to known conventions in order to address problems known in large-scale networks with power consumption expenditures ¶0003.

Regarding claim 11, 3GPP TR 32.972 teaches:
s performing the method of claim 1 but does not expressly teach a computer comprising a processor and a memory, however Chakraborty teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method of claim 1  [¶0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 to specify the computer for performing the method as in Chakraborty who teaches a similar method of classifying infrastructures and determining power consumption information using the hardware to implement the method as this is an obvious combination of prior art techniques according to known conventions in order to address problems known in large-scale networks with power consumption expenditures ¶0003.

Examiner’s Note
	Examiner recommends amending claim 2 to further define the classifications i.e. specifying how certain infrastructures are placed into different classes. The claim is broad in reciting the classes, thus infrastructures for which idle and loaded energy consumption values are recorded can be considered part of a class C_no and C_yes as the infrastructures are shown in the references to belong to these two classes by having idle and loaded energy values recorded for these states. Examiner recommends further defining the ways different infrastructures are classified, for example from the specification and the dependent claims:
	Initially, during construction of the database prior to claim 1, energy consumption values for a certain number of radio sites are measured, then classes of radio sites that are homogeneous in terms of energy consumption are generated. 
It appears from the specification that each infrastructure under test in claim 1 is classified twice in determining a network slice energy consumption, once with the service slice on, and once with the service slice off, the classes defined according to the cited portion above. Thus Examiner recommends Applicant recite creating plurality of classes, measuring energy consumption for a plurality of radio sites, placing each radio site into a respective class, where each class includes infrastructures with homogeneous energy consumption values thus each class indicating a recorded energy consumption value, and for an infrastructure as in claim 1, perform the same method by measuring the energy consumption value of the infrastructure in absence of the service slice and link this value to a class, read that energy consumption value for that class, and designate that as W_no, and then classify the infrastructure to a different class by measuring energy consumption when the service slice is active, read the energy consumption value for that class, and designate that value as W_yes, at least in order to overcome the prior art rejections.
The way the claim is currently drafted, it appears there are only two classes, C_no, C_yes. An infrastructure having an idle energy value and an energy value under a load can be considered part of a class C_no, being idle, and a class C_yes, being loaded. Furthermore, the way claim 4 is recited, “generating radio site classes” does not necessarily mean these are the same classes as indicated in claim 2 but may be any classes generated for another purpose, thus Examiner recommends linking these limitations more to claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-272-7884.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478